Citation Nr: 0636817	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.
FINDING OF FACT

The appellant's spouse did not meet the legal definition of 
"veteran," having never served in the active military, 
naval, or air forces of the United States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 
3.5, 3.6, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a November 2003 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete her claim.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
commented on a certain perceived regulatory discrepancy 
regarding the types of documentation which a claimant may 
submit as evidence of valid military service.  In that case, 
the Court also held that an RO letter to the appellant which 
set forth certain notice provisions required by VCAA was not 
adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.  However, in Pelea v. Nicholson, No. 01-1138 
(U.S. Vet. App. June 5, 2006) (per curiam order), due to the 
death of the claimant, the Court recalled the entry of 
judgment and mandate in Pelea v. Nicholson, 19 Vet. App. 296 
(2005), withdrew the August 5, 2005, opinion, vacated the 
Board's decision, and dismissed the appeal for lack of 
jurisdiction due to the appellant's death after judgment was 
entered but before mandate was issued. Accordingly, the prior 
directives of Pelea v. Nicholson, 19 Vet. App. 296 (2005) are 
no longer for application.

In noting that Pelea is no longer applicable, the Board 
points out that because it has not been established that the 
appellant is a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  This 
case turns on whether the appellant's spouse had recognized 
service to be considered a "veteran," and in this regard the 
service department has verified that he did not have the 
requisite service.  No notice can change the appellant's 
legal status.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any noncompliance with the notice provisions 
of the VCAA is harmless.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The November 2003 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish an effective date should her claim be granted as is 
required per recent United States Court of Appeals for 
Veterans Claims (Court) precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such a lack of 
notification, however, does not constitute prejudice, as the 
claim results in a denial, and remand for the issue would 
only cause additional delay with no benefit to the appellant.  

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. §§ 3.40, 
3.41 (2005), respectively.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Where the service department certifies recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer, such service is included for 
compensation benefits, but not for pension or burial 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a), (d).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding upon VA. Duro v. Derwinski, 
2 Vet. App. at 532.  Thus, if the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, supra, 118 F. 3d at 749.

The original Pelea case appeared to question the impact of 38 
C.F.R. § 3.203 on the question of verification of service.  
As noted, this case is no longer precedent opinion.  Further, 
the Board points out that 38 C.F.R. § 3.203 provides that VA 
may accept evidence submitted by a claimant without 
verification from the service department if it meets certain 
criteria.  First, the regulation appears to be permissive as 
evidenced by use of the word "may."  Second, 38 C.F.R. § 3.41 
states that for Philippine service the period of active 
service will be the date certified by the Armed Forces.  
Under 38 C.F.R. § 3.1(a), "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  In view of these 
regulatory provisions, the Board concludes that "service 
department" means the appropriate unit of the Armed Forces 
responsible for certifying service.  In this case, the 
National Personnel Records Center (NPRC), which is a military 
records repository, has properly provided the certification 
requested.  See VA Form 21-3101, dated in December 2003 by 
NPRC and returned to the RO in January 2004.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d at 
749.

Analysis

The appellant contends that her husband served as a 
Philippine Guerilla against the forces of Imperial Japan 
during the Second World War.  A review of the record, 
however, presents no indication to verify such a service.  
The only service department record is the "Affidavit of 
Philippine Military Personnel" which, while sworn before an 
officer of the United States Army, is only a subjective 
history of service proffered by the appellant's spouse.  In 
order to establish veteran status, there must be proof, 
documented or certified in this case by the Department of the 
Army that the appellant's spouse did indeed serve in a 
recognized unit during specified time periods.  See Soria v. 
Brown, 118 F. 3d at 749.  (Emphasis added.)  As there is no 
indication of such a record from either the National 
Personnel Records Center, the Department of the Army or the 
appellant, the appellant's deceased spouse cannot be granted 
the status, for VA purposes, of a veteran of the Armed Forces 
of the United States.

The Board recognizes the contributions and sacrifices made by 
the citizens of the Philippines during the Second World War.  
Unfortunately, VA cannot grant benefits to those whose 
contributions, however noble, do not qualify as service in 
the active military, naval, or air forces of the United 
States.  See 38 C.F.R. § 3.1.  While the Board does not doubt 
that the appellant's spouse was involved in resistance 
against Japanese control of his homeland, the evidence simply 
doesn't support the contention that he served with a unit 
which would entitle him to recognition as a "veteran" under 
the law, and this claim must be denied.  



ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


